Title: Authorization to Borrow Money from Maryland, 21 November 1796
From: Washington, George,Pickering, Timothy
To: 


                        
                             21 November 1796
                        
                        
                        Be it known to all persons to whom these presents shall come, that I, George
                            Washington, President of the United States of America, have authorised and empowered, and by
                            this present writing do authorise and empower, Gustavus Scott, William Thornton and
                            Alexander White, commissioners appointed by virtue of an act of congress, entitled, An act
                            for establishing the temporary and permanent seat of the government of the United States, or
                            their successors in office, or any two of them, by themselves, or their attorney or
                            attornies, agent or agents, duly empowered for that purpose, to borrow of the state of
                            Maryland, for the purpose of erecting the buildings authorised by the act of congress above
                            mentioned, a sum not exceeding one hundred and fifty thousand dollars, on the terms
                            authorised by an act of congress, entitled, An act authorising a loan for the use of the
                            city of Washington, in the district of Columbia, or on such other terms as the said
                            commissioners, or their successors, or any two of them, may judge reasonable, provided no
                            higher or greater interest than at the rate of six per cent. per annum shall be allowed, and
                            no longer term stipulated for the repayment of the sums borrowed, than that expressed in the
                            last mentioned act of congress for the repayment of monies borrowed under the said act. And
                            I do declare, that the stock of the United States bearing a present interest of six per
                            cent.. per annum, may be received on such loans as specie, at par.
                        In witness whereof I have hereunto subscribed my name, and caused the seal of
                            the United States to be affixed, at Philadelphia, this twenty-first day of November, in the
                            year of our Lord one thousand seven hundred and ninety-six.
                        
                            G. WASHINGTON.
                            By the President,
                            Timothy Pickering,
                            Sec. of State.
                            (Seal)


                        
                    